Filed 7/10/14 P. v. Norphard CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B247433

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA078463)
         v.

HERMAN LARELLE NORPHARD,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Leslie E.
Brown, Judge. Affirmed as modified; remanded with directions.
         Steven A. Brody, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Margaret E. Maxwell and
Thomas C. Hsieh, Deputy Attorneys General, for Plaintiff and Respondent.
                                    I. INTRODUCTION


       A jury convicted defendant, Herman Larelle Norphard, of first degree burglary in
violation of Penal Code1 section 459. The jury found defendant had sustained three prior
violent felony convictions. (§§ 667, subds. (b)-(i), 1170.12.) The trial court struck two
of the prior violent felony conviction allegations. Defendant received a 17-year sentence.
We modify the oral pronouncement of judgment as to court facilities and operations
assessments. (Gov. Code, § 70373, subd. (a)(1); § 1465.8, subd. (a)(1).) We direct the
trial court, upon remittitur issuance, to conduct an ability to pay hearing as to the local
crime prevention programs fine (§ 1202.5, subd. (a)) together with the penalty
assessments. We affirm the judgment in all other respects.


                                      II. DISCUSSION


       We appointed counsel to represent defendant on this appeal. After examining the
record, appointed appellate counsel filed an “Opening Brief” in which no issues were
raised. Instead, appointed appellate counsel requested that this court independently
review the entire record on appeal pursuant to People v. Wende (1979) 25 Cal.3d 436,
441-442. (See Smith v. Robbins (2000) 528 U.S. 259, 278-284.) On January 28, 2014,
we advised defendant that he had 30 days within which to personally submit any
contentions or arguments he wishes us to consider. No response has been received. We
have examined the entire record and are satisfied appointed appellate counsel has fully
complied with his responsibilities.
       We asked the parties to brief two sentencing issues. First, the trial court imposed a
$10 local crime prevention programs fine under section 1202.5, subdivision (a). (The
fine is erroneously recorded in the abstract of judgment as a $40 fine.) The trial court
failed, however, to orally impose the mandatory penalties and surcharge in connection

       1   Further statutory references are to the Penal Code except where otherwise noted.

                                              2
with that fine. The sentence was unauthorized insofar as it omitted the penalties and
surcharge on the fine. (People v. Hamed (2013) 221 Cal.App.4th 928, 941; People v.
Castellanos (2009) 175 Cal.App.4th 1524, 1530.) The fine was subject to: a $10 state
penalty (§ 1464, subd. (a)(1)); a $7 county penalty (Gov. Code, § 76000, subd. (a)(1)); a
$2 state surcharge (§ 1465.7, subd. (a)); a $3 state court construction penalty (Gov. Code,
§ 70372, subd. (a)(1)); a $1 deoxyribonucleic acid penalty (Gov. Code, § 76104.6, subd.
(a)(1)); a $3 state-only deoxyribonucleic acid penalty (Gov. Code, § 76104.7, subd. (a));
and a $2 emergency medical services penalty (Gov. Code, § 76000.5, subd. (a)(1)). The
fine is subject to an ability to pay requirement. (§ 1202.5, subd. (a).) Therefore, upon
remittitur issuance, the trial court must conduct an ability to pay hearing as to the fine
together with penalties and a surcharge. (People v. Castellanos, supra, 175 Cal.App.4th
at p. 1531; but see People v. Knightbent (2010) 186 Cal.App.4th 1105, 1112-1113 [no
hearing required where the increase in the total sum is minimal and the defendant raised
no objection to the $10 fine].) The trial court may impose a lesser fine or none at all.
(People v. Castellanos, supra, 175 Cal.App.4th at p. 1531.)
       Second, the trial court failed to orally impose mandatory court facilities and court
operations assessments in the amount of $30 and $40 respectively. (Gov. Code, §§
70373, subd. (a)(1); § 1465.8, subd. (a)(1).) The oral pronouncement of judgment must
be modified to include those sums. (People v. Sencion (2012) 211 Cal.App.4th 480, 483-
485.) The abstract of judgment is correct in this respect and need not be amended. (Id. at
p. 484.)


                                     III. DISPOSITION


       The oral pronouncement of judgment is modified to impose a $30 court facilities
assessment under Government Code section 70373, subdivision (a)(1), and a $40 court
operations assessment pursuant to Penal Code section 1465.8, subdivision (a)(1). Upon
remittitur issuance, the trial court is to conduct an ability to pay hearing as to the local
crime prevention programs fine (Pen. Code, § 1202.5, subd. (a)) together with penalties

                                               3
and a surcharge. The trial court may impose a lesser fine or none at all. The judgment is
affirmed in all other respects. Following the trial court’s ruling on the local crime
prevention programs fine, the clerk of the superior court is to prepare an amended
abstract of judgment and deliver a copy to the Department of Corrections and
Rehabilitation.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            TURNER, P. J.




We concur:




       MOSK, J.




       KRIEGLER, J.




                                             4